Metcalf, J.
Under the instructions given to the jury, they have found that the defendant wrongfully took from the possession of the plaintiff a cow which was his property, and that he was thereby deprived of her. That a wrongful taking of property from the owner’s possession is one mode of converting it to the wrongdoer’s use is a settled and familiar rule of law. No part of the judge’s instructions furnishes to the defendant any legal ground of exception.
The judge rightly declined to give the last instruction for which the defendant asked. It would have been erroneous, if given. Exceptions overruled.